An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James T Aslansi, Jr (Reg#65,944),    

1.	(Currently Amended)  An access point, comprising: 
one or more nodes configured to communicatively couple to an antenna; and 
an interface circuit, communicatively coupled to the one or more nodes, configured to communicate with a set of electronic devices in a wireless local area network (WLAN), and configured to cause the access point to: 
transmit, to the set of electronic devices, a trigger frame that includes information specifying an ordered list of electronic devices in the set of electronic devices that are allowed to transmit in time sequential order based on the ordered list of electronic devices; and 
in response to the trigger frame, receive a sequence of non-overlapping, time-sequential frames from the ordered list of electronic devices included in the trigger frame, wherein the sequence of non-overlapping, time-sequential frames comprises null frames and data frames,
wherein:
the trigger frame specifies a maximum frame duration for individual frames transmitted by the ordered list of electronic devices, and 
each frame of the sequence of non-overlapping, time-sequential frames have durations that are less than or equal to the maximum frame duration. 



3.	(Canceled)

4.	(Previously Presented)  The access point of claim 1, wherein: 
the trigger frame comprises a media access control (MAC) header and a field following the MAC header that includes an ordered list of association identifiers specifying the ordered list of electronic devices. 

5.	(Original)  The access point of claim 1, wherein the information specifies explicit triggering; and 
wherein the interface circuit is further configured to cause the access point to: 
transmit an additional trigger frame to a given electronic device in the ordered list of electronic devices; and 
receive, from the given electronic device, a frame in response to the additional trigger frame. 

6.	(Previously Presented)  The access point of claim 1, wherein: 
the information specifies that each electronic device in the ordered list of electronic devices must respond to the trigger frame with a data frame or a null frame, and 
in response to the trigger frame, the interface circuit of the access point receives a frame in the sequence of non-overlapping, time-sequential frames from each electronic device in the ordered list of electronic devices. 

7.	(Original)  The access point of claim 1, wherein the interface circuit is compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard that includes trigger-based channel access, and the interface circuit is further configured to cause the access point to communicate with one or more legacy electronic devices that are not compatible with the IEEE 802.11 standard. 

8.	(Previously Presented)  The access point of claim 1, wherein the trigger frame includes a one-bit multiple station (m-STA) block acknowledgement (BA) value that indicates whether the access point provides i) acknowledgements to frames received from each electronic device individually or ii) a block acknowledgment to all of the electronic devices. 

9.	(Currently Amended)  An electronic device, comprising: 
one or more nodes configured to communicatively couple to an antenna; and 
an interface circuit, communicatively coupled to the one or more nodes, configured to communicate with an access point in a wireless local area network (WLAN), and configured to cause the electronic device to:
receive, from the access point, a trigger frame that includes information specifying an ordered list of electronic devices in a set of electronic devices that are allowed to transmit in time sequential order based on the ordered list of electronic devices, the information including an identifier of the electronic device; and
in response to the trigger frame, transmit a frame at a temporal position in a sequence of non-overlapping, time-sequential frames from the ordered list of electronic devices included in the trigger frame, wherein the sequence of non-overlapping, time-sequential frames comprises null frames and data frames,
wherein:
the temporal position for the electronic device to transmit is specified by the information in the trigger frame,
the information specifies a maximum frame duration for individual frames transmitted by the ordered list of electronic devices, and 
the interface circuit is further configured to cause, in response to the trigger frame, the electronic device to select an amount of data to include in the frame and a data rate such that the frame has a duration that is less than or equal to the maximum frame duration. 

10.	(Previously Presented)  The electronic device of claim 9, wherein the trigger frame comprises a media access control (MAC) header and a field following the MAC header that includes an ordered list of association identifiers specifying the ordered list of electronic devices. 

11.	(Canceled)

12.	(Previously Presented)  The electronic device of claim 9, wherein: 
the information specifies explicit triggering; and 
 the interface circuit is further configured to cause the electronic device to receive an additional trigger frame from the access point, and to transmit the frame in response to receipt of the additional trigger frame. 

13.	(Previously Presented)  The electronic device of claim 9, wherein: 
the information specifies that each electronic device in the ordered list of electronic devices must respond to the trigger frame with a data frame or a null frame; and 
 the interface circuit is further configured to cause the electronic device to transmit the frame comprising the null frame to the access point, when the electronic device has no queued data to send. 

14.	(Original)  The electronic device of claim 9, wherein the interface circuit is further configured to transmit the frame after another frame is transmitted by a preceding electronic device in the ordered list of electronic devices or during a time slot after an unused transmit opportunity of the preceding electronic device. 

15.	(Original)  The electronic device of claim 9, wherein the interface circuit is compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard that includes trigger-based channel access, and the interface circuit is further configured to cause the electronic device to communicate with one or more access points that are not compatible with the IEEE 802.11 standard. 

16.	(Previously Presented)  The electronic device of claim 9, wherein the trigger frame includes a one-bit multiple station (m-STA) block acknowledgement (BA) value that indicates whether the access point provides i) acknowledgements to frames received from each electronic device individually or ii) a block acknowledgment to all of the electronic devices. 

17.	(Currently Amended)  A method for transmitting a frame, comprising: 
via an interface circuit of an electronic device: 
receiving, from an access point, a trigger frame that includes information specifying an ordered list of electronic devices in a set of electronic devices that are allowed to transmit in time sequential order based on the ordered list of electronic devices, the information including an identifier of the electronic device; and 
in response to the trigger frame, transmitting a frame at a temporal position in a sequence of non-overlapping, time-sequential frames from the ordered list of electronic devices, included in the trigger frame, wherein the sequence of non-overlapping, time-sequential frames comprises null frames and data frames, 
wherein:
the temporal position for electronic device to transmit is specified by the information in the trigger frame,
the information specifies a maximum frame duration for individual frames transmitted by the ordered list of electronic devices, and 
the method further includes selecting an amount of data to include in the frame and a data rate such that the frame has a duration that is less than or equal to the maximum frame duration. 

18.	(Canceled)

19.	(Previously Presented)  The method of claim 17, wherein: 


20.	(Previously Presented)  The method of claim 17, wherein: 
the information specifies that each electronic device in the ordered list of electronic devices must respond to the trigger frame with a data frame or a null frame; and 
wherein the frame comprises the null frame when the electronic device has no queued data to send.






Reasons for allowance




Claims 1, 2,4-10,12-17,19,20 are allowed.



The following is an examiner’s statement of reasons for allowance:


Along with response 12/03/20 the closest prior art Choi et al (US 2004/0264428A1) an access point may comprise a resource management unit managing the total resources available for use, a slot time control unit receiving the resources from the resource management unit and allocating time slots based on the received time slot allocation request frame, and a beacon generating unit generating a beacon containing time slots-allocated reservation information, and further comprises an access control list management unit storing therein a list of those stations authorized for access, wherein the AP allocates time slots only when the station having Hedayat (US 20160100408) explains a primary base station sending a first message to a secondary base station which is used to request the secondary base station to change the primary secondary cell, where the first message includes an identity of the secondary cell.. A UE constantly measures, according to a measurement configuration on a network side, radio signal quality of cells borne by an SeNB and reports a measurement result to a primary base station PeNB by using a measurement report message, and the primary base station receives the measurement report message from the UE, where the measurement report message includes the measurement result of radio signal quality, which is measured by the UE, of the cells of the secondary base station. Rajagopal et al (US 2012/0093517) explains a superframe includes a beacon period , a contention access period (CAP), and a contention free period (CFP). CFP includes a number of cell search slots CS1 through CS4. The number of cell search slots associated with CFP  may be determined by setting a cellSearchLength field in the beacon frame.  Nagasaka et al(US 2017/0367141) explains the LTE communication unit transmits the WLAN measurement information to the MeNB  through physical layer signaling specified in a physical layer specification of the LTE communication. It is possible to give dynamic feedback by transmitting the WLAN measurement information to the MeNB through the physical layer signaling. For example, the WLAN measurement information is included in an uplink control information (UCI) specified in the physical layer specification. Further, the RRC signaling (RRC message) may include information designating a trigger. The trigger may be an existing trigger (an event A3 or the like) or "RAN rule" of an existing WLAN interworking (an RSRP/RSRQ threshold value or a WLAN load threshold value).

 claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:   wherein the sequence of non-overlapping, time-sequential frames comprises null frames and data frames, wherein:the trigger frame specifies a maximum frame duration for individual frames transmitted by the ordered list of electronic devices, and each frame of the sequence of non-overlapping, time-sequential frames have durations that are less than or equal to the maximum frame duration.  Further regarding claim 9 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: wherein the sequence of non-overlapping, time-sequential frames comprises null frames and data frames, wherein: the temporal position for the electronic device to transmit is specified by the information in the trigger frame, the information specifies a maximum frame duration for individual frames transmitted by the ordered list of electronic devices, and the interface circuit is further configured to cause, in response to the trigger frame, the electronic device to select an amount of data to include in the frame and a data rate such that the frame has a duration that is less than or equal to the maximum frame duration.  Further regarding claim 17 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: included in the trigger frame, wherein the sequence of non-overlapping, time-sequential frames comprises null frames and data frames, wherein: the temporal position for electronic device to transmit is specified by the information in the trigger frame, the information specifies a maximum frame duration for individual frames transmitted by the ordered list of electronic devices, and  the method further includes selecting an amount of data to include in the frame and a data rate such that the frame has a duration that is less than or equal to the maximum frame duration. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.